 
Exhibit 10.1


 
SUBSIDIARY ACQUISITION TERMINATION AGREEMENT
 


This Subsidiary Acquisition Termination Agreement (this “Subsidiary Acquisition
Termination Agreement”) is entered into as of June 15, 2010, by and among
(a)UTILICRAFT AEROSPACE INDUSTRIES, INC., a Nevada corporation (“UITA”) and
b) UNITED AIRCRAFT DEVELOPMENT PARTNERS, INC., a Wyoming corporation (“UADP”).


1.  DESCRIPTION OF EXISTING SUBSIDIARY ACQUISITION PURCHASE AGREEMENT.  On
January 21, 2010, UITA entered into a Subsidiary Acquisition Agreement with UADP
pursuant to which UITA agreed to issued 103,250,000 shares of its common stock
in exchange for a 100% ownership of UADP.



 
2.  DESCRIPTION OF CHANGE IN TERMS.  UITA and UADP by mutual agreement, as
evidenced by their respective signature to this Subsidiary Acquisition
Termination Agreement, hereby agree to terminate the Subsidiary Acquisition
Purchase Agreement entered into by them on January 21, 2010 and all of the terms
and conditions contained therein with no UITA shares being issued to UADP and
without the incursion of any termination penalties.



 
3.  COUNTERSIGNATURE.  This Subsidiary Acquisition Termination Agreement shall
become effective only when it shall have been executed by UITA and UADP.






This Subsidiary Acquisition Termination Agreement is executed as of the date
first written above.
 

               
UTILICRAFT AEROSPACE INDUSTRIES, INC.
 
UNITIED AIRCRAFT DEVELOPEMNT PARTNERS, INC.
         
By:
/s/ John J. Dupont
 
By:
/s/ Garrett Robinson 
         
Name:
John J. Dupont
 
Name:
 Garrett Robinson 
         
Title:
CEO
 
Title:
Director 
         